DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the unique reference " in  line .  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ossig et al. and  US 2007/0124116 issued to Jerry J. Liu et al (“Liu”).
As per claim 1, Ossig teaches: A system for measurement data management (Ossig: Abstract) comprising:
at least one storage system adapted to obtain raw measurement data from at least one measurement site via a network (Ossig: Figure 1, [0054]: as Figure 1, a system for storing and retrieving data acquired by a coordinate measurement device. Figure 1 includes a scanner, secure database viewing software. , Ossig: [0055], as the data acquired by the coordinate measurement device may include measurement data , coordinate data …), and 
a database, operatively connected to the said storage system, adapted to be accessed remotely by the measurement site via the network (Ossig: Figure 1, [0054]: as Figure 1, a system for storing and retrieving data acquired by a coordinate measurement device. Figure 1 includes a scanner, secure database viewing software. );
wherein the storage system or the measurement site is further adapted to perform successive processing steps on the raw measurement data along a process chain in order to generate measurement results (Ossig: [0070], The processing in the blocks can be added to the workflow process that retrieve data collected form the coordinated measurement device from secure storage location, Ossig: [0071], as Figure 3, a data structure for storing data associated with the steps in a workflow. Figure 3 shows Block 0 302a and Block 1 302b which each correspond to a step in the workflow.  Each block 302 includes data files that are output, or generated , by the step in the work flow as well as transaction descriptions 306related to the workflow step of creating scans. Block 1 includes data files and transaction descriptions related to a workflow step of importing scans into viewing software and creating additional files), whereby associating metadata with the raw measurement data (Ossig: [0055], as measurement data include 3D coordinate data, Ossig: [0061], as metadata describing the 3D file), [0063], as 3D file and metadata are stored in the secure database) and with the measurement results (Ossig: [0080], as See Figure 5, the example blocks 502 include a data reference field 505 that includes a pointer to a location of a data file created by the processing performed by the step in the workflow and described in the transactions field 504.  The data hash field 503 includes a hash value associated with the contents of the data file to provide a link to the contents 
of the data file(s).  Ossig: [0081] The block timestamp field 506 reflects the time that the block 502 was created.  The previous block hash field 507 is the hash of the contents of the previous block.  For example, the previous block hash field 507 of block 1 502b contains the hash of the contents of block 0 502a (i.e., block hash 510 in 
block 0 502a).  The previous block signature field 509 stores the digital 
signature of the previous block.  For example, the previous block signature 
field 507 of block 1 502b contains the digital signature field 508 of block 0 
502a;
wherein the metadata associated with each measurement result of the successive processing steps is provided with (Ossig: [0080], as See Figure 5, the example blocks 502 include a data reference field 505 that includes a pointer to a location of a data file created by the processing performed by the step in the workflow and described in the transactions field 504.  The data hash field 503 includes a hash value associated with the contents of the data file to provide a link to the contents of the data file(s). Ossig:  [0081] The block timestamp field 506 reflects the time that the block 502 was created.  The previous block hash field 507 is the hash of the contents of the previous block.  For example, the previous block hash field 507 of block 1 502b contains the hash of the contents of block 0 502a (i.e., block hash 510 in block 0 502a).  The previous block signature field 509 stores the digital signature of the previous block.  For example, the previous block signature field 507 of block 1 502b contains the digital signature field 508 of block 0 502a. ).
Ossig does not explicitly teach new unique references. Liu does teach new unique reference at (Liu: [0016], as measurement processing system assigns or generates a character string or value, which uniquely represents the set of metadata associated with the measurement. The character string can be a numerical value, a character string or a representation of that uniquely identifies the set or a combination of metadata to which it is associated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Ossig system of tracking data acquired by a coordinate measurement device through a workflow by utilizing the Liu concept to assigns or generates a character string or value, which uniquely represents the set of metadata associated with the measurement to process data through a workflow. One would have been motivated to make this modification as Ossig describes at [0046] providing a traceable record from the time the data is captured /acquired, covering all steps in the data processing work flow including the use of meta-data and at [0071], as the data structure provides a transaction description.  As such, a new unique reference would provide for uniquely representing metadata associated with the measurement.

As per claim 2, same as claim arguments above and Liu teaches: wherein the storage system is further adapted to identify an algorithm respectively required to calculate the measurement results for each successive processing step (Liu:[0020]-[0021], Figure 1, as The measurements and associated metadata are sent to the function blocks 102 and 104 for processing. Each function block sends its results or subset of results to additional function blocks for additional processing. Each function block 102,104 process and perform a function on the measurements received  from the measurement generator. Each function can be anything from a simple function, such as an add, subtract, average or threshold determination, or a network of complex processing functions). 
	
As per claim 3,same as claim arguments above and  Ossig teaches:
The system according to claim 1, wherein the system is implemented in a cloud environment, whereby the storage system corresponds to a cloud server and the database corresponds to a cloud database (Ossig: Figure 1, secure database, Figure 13, as a cloud computing environment, Ossig: [0117], as cloud computing, access to shared computing resources (e.g. networks, servers, storage)).

As per claim 4,same as claim arguments above and Ossig teaches:
The system according to claim 2 wherein the storage system is further adapted to include a reference for the respective algorithms into the metadata associated with the measurement results (Ossig: Figure 5, reference number 504 (transactions)).
As per claim 5,same as claim arguments above and Liu teaches: 
The system according to claim 2, wherein the measurement site is further adapted to store the measurement results, the algorithms and the metadata locally (Liu: Figure 1).
As per claim  6,same as claim arguments above and Ossig teaches:
The system according to claim 2, wherein the storage system is further adapted to store the measurement results, the algorithms and the metadata into the database (Ossig: [0054], as a system for storing and retrieving data acquired by the coordinated measurement device in a secure database, along with meta-data that includes transaction data , attributes and or steps in a work flow ).
As per claim  7,same as claim arguments above and Ossig teaches:
The system according to claim 1, wherein the storage system is further adapted to include criteria into the metadata associated with each measurement result of the successive processing steps in order to discard the respective measurement results from the database (Ossig: [0081], Fig. 5 as block timestamp field 506 reflects the time that the block was created).

As per claim 9,same as claim arguments above and Ossig teaches:
The system according to claim 1, wherein the system further comprises a user interface, operatively connected to the storage system, adapted to convey interactions from a remote user to the storage system (Ossig: Figure 13).
As per claim 10,same as claim arguments above and Ossig teaches:
The system according to claim 9, wherein the user interface is further adapted to implement filtration on the process chain and whereby the remote user  is able to specify batch processing on the measurement results from more than one processing step (Ossig: [0080], as transaction field includes descriptions of processing performed (ex. Filter applied data, data capture)) .


As per claim 11,same as claim arguments above and Ossig teaches:
The system according to claim 10, wherein the storage system is further adapted to transmit all or a portion of the measurement results to the remote user based on the filtration implemented in the user interface (Ossig: [0080], as transaction field includes descriptions of processing performed (ex. Filter applied data, data capture)).
As per claim 12,same as claim arguments above and Ossig teaches:
The system according to claim 9, wherein the measurement site is further adapted to transmit all or portion of the measurement results to the remote user and/or to the database base on the volume of transmitted data and network availability (Ossig: [0063], secure database , storing metadata, file data or pointer to file data, Ossig: claim 22, as storing in database input data output datafile. Ossig: Figure 1, secure database, Figure 13, as a cloud computing environment, Ossig: [0117], as cloud computing, access to shared computing resources (e.g. networks, servers, storage)).

As per claim 13,same as claim arguments above and Ossig teaches:
The system according to claim 9, wherein the storage system is further adapted to obtain the raw measurement data from the measurement site based on a request made by the remote user (Ossig: Figure 13).

As per claim 14,same as claim arguments above and Ossig teaches:
The system according to claim 9, wherein the measurement site is further adapted to store the raw measurement data and the measurement results on measuring instruments at the measurement site until requested by the remote user (Ossig: [0063], secure database , storing metadata, file data or pointer to file data, Ossig: claim 22, as storing in database input data output datafile.).

As per claim 15,same as claim arguments above and Ossig teaches:
The system according to claim 2, wherein the unique reference is a checksum adapted to prevent the duplicative storing of data into the database (Ossig: as checksum).
As per claim 16  A method for measurement data management (Ossig: Abstract) comprising the steps of: 
obtaining raw measurement data from at least one measurement site via a network (Ossig: Figure 1, [0054]: as Figure 1, a system for storing and retrieving data acquired by a coordinate measurement device. Figure 1 includes a scanner, secure database viewing software. , Ossig: [0055], as the data acquired by the coordinate measurement device may include measurement data , coordinate data …), 
performing successive processing steps on the raw measurement data along a process chain in order to generate measurement results  (Ossig: [0070], The processing in the blocks can be added to the workflow process that retrieve data collected form the coordinated measurement device from secure storage location, Ossig: [0071], as Figure 3, a data structure for storing data associated with the steps in a workflow. Figure 3 shows Block 0 302a and Block 1 302b which each correspond to a step in the workflow.  Each block 302 includes data files that are output, or generated , by the step in the work flow as well as transaction descriptions 306related to the workflow step pf creating scans. Block 1 includes data files and transaction descriptions related to a workflow step of importing scans into viewing software and creating additional files), and 
associating metadata with the raw measurement data (Ossig: [0055], as measurement data include 3D coordinate data, Ossig: [0061], as metadata describing the 3D file), [0063], as 3D file and metadata are stored in the secure database) and  with the measurement results and with the measurement results (Ossig: [0080], as See Figure 5, the example blocks 502 include a data reference field 505 that includes a pointer to a location of a data file created by the processing performed by the step in the workflow and described in the transactions field 504.  The data hash field 503 includes a hash value associated with the contents of the data file to provide a link to the contents of the data file(s).  Ossig: [0081] The block timestamp field 506 reflects the time that the block 502 was created.  The previous block hash field 507 is the hash of the contents of the previous block.  For example, the previous block hash field 507 of block 1 502b contains the hash of the contents of block 0 502a (i.e., block hash 510 in 
block 0 502a).  The previous block signature field 509 stores the digital signature of the previous block.  For example, the previous block signature field 507 of block 1 502b contains the digital signature field 508 of block 0 502a, 
wherein the metadata associated with each measurement result of the successive processing steps is provided with  (Ossig: [0080], as See Figure 5, the example blocks 502 include a data reference field 505 that includes a pointer to a location of a data file created by the processing performed by the step in the workflow and described in the transactions field 504.  The data hash field 503 includes a hash value associated with the contents of the data file to provide a link to the contents of the data file(s). Ossig:  [0081] The block timestamp field 506 reflects the time that the block 502 was created.  The previous block hash field 507 is the hash of the contents of the previous block.  For example, the previous block hash field 507 of block 1 502b contains the hash of the contents of block 0 502a (i.e., block hash 510 in block 0 502a).  The previous block signature field 509 stores the digital 
signature of the previous block.  For example, the previous block signature 
field 507 of block 1 502b contains the digital signature field 508 of block 0 
502a. ).
   Ossig does not explicitly teach new unique references. Liu does teach new unique reference at  (Liu: [0016], as measurement processing system assigns or generates a character string or value , which uniquely represents the set of metadata associated with the measurement. The character string can be a numerical value, a character string or a representation of that uniquely identifies the set or a combination of metadata to which it is associated). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Ossig system of tracking data acquired by a coordinate measurement device through a workflow by utilizing the Liu concept to assigns or generates a character string or value, which uniquely represents the set of metadata associated with the measurement. to process data through a workflow. One would have been motivated to make this modification as Ossig describes at [0046] providing a traceable record from the time the data is captured /acquired, covering all steps in the data processing work flow including the use of meta-data and at [0071], as the data structure provides a transaction description.  As such, a new unique reference would provide for uniquely representing metadata associated with the measurement.

As per claim 17,same as claim arguments above and Liu teaches: 
identifying an algorithm respectively required to calculate the measurement results for each successive processing step, (Liu:[0020]-[0021], Figure 1, as The measurements and associated metadata are sent to the function blocks 102 and 104 for processing. Each function block sends its results or subset of results to additional function blocks for additional processing. Each function block 102,104 process and perform a function on the measurements received  from the measurement generator. Each function can be anything from a simple function, such as an add, subtract, average or threshold determination, or a network of complex processing functions). 
As per claim 18,same as claim arguments above and Ossig teaches:
The method according to claim 17, wherein the method further comprises the step of including a reference for the respective algorithms into the metadata associated with the measurement results (Ossig: Figure 5, reference number 504 (transactions)).
As per claim 19,same as claim arguments above and Ossig teaches:
The method according to claim 17, wherein the method further comprises the step of storing the measurement results, the algorithms and the metadata into a database  (Ossig: [0054], as a system for storing and retrieving data acquired by the coordinated measurement device in a secure database, along with meta-data that includes transaction data , attributes and or steps in a work flow ).

As per claim 20,same as claim arguments above and Ossig teaches:
The method according to claim 19, wherein the method further comprises the step of including criteria into the metadata associated with each measurement result of the successive processing steps in order to discard the respective measurement results from the database (Ossig: [0081], Fig. 5 as block timestamp field 506 reflects the time that the block was created).

As per claim 22,same as claim arguments above and Ossig teaches:
The method according to claim 16, wherein the method further comprises the step of implementing filtration on the process chain in order to specify batch processing on the measurement results from more than one processing step by a remote user (Ossig: [0080], as transaction field includes descriptions of processing performed (ex. Filter applied data, data capture)) .
As per claim 23,same as claim arguments above and Ossig teaches:
The method according to claim 22, wherein the method further comprises the step of transmitting all or a portion of the measurement results to the remote user based on the filtration (Ossig: [0080], as transaction field includes descriptions of processing performed (ex. Filter applied data, data capture)).


As per claim 24,same as claim arguments above and Ossig teaches:
 The method according to claim 22, wherein the method further comprises the step of obtaining the raw measurement data from the measurement site based on a request made by the remote user (Ossig: Figure 13).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ossig et al.  and Liu and further in view of US 2006/0265173 issued to Yoshihiro Mishima et al. (“Mishima”).
As per claim 8, same as claim arguments above and Ossig teaches … criteria included into the metadata associated with each measurement result of the successive processing steps (Ossig: [0081], Fig. 5 as block timestamp field 506 reflects the time that the block was created). Ossig and Liu do not explicitly teach the step of discarding the measurement results from the database based on the …. Mishima does teach discarding the measurement results from the database based on the criteria at (Mishima:[0208], as recording measurement results to the database and the ability to record, delete, modify, and acquire measurement results in the database.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Ossig  and Liu system of tracking data acquired by measurement device with the Mishima process of deleting acquired measurement results from the database in order to provide tracking of the data measurement device which include the measurement results of the processing. One would have been motivated to make this modification as Ossig processes the measurement data, and returns measurement results. As such, implementing  the Mishima process of deleting measurement result data would be  improve storage capacity and processing.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ossig and Liu and further in view of US 2006/0265173 issued to Yoshihiro Mishima et al. (“Mishima”).
As per claim 21,same as claim arguments above and Ossig teaches … criteria included into the metadata associated with each measurement result of the successive processing steps (Ossig: [0081], Fig. 5 as block timestamp field 506 reflects the time that the block was created). Ossig and Liu do not explicitly teach the step of discarding the measurement results from the database based on the …. Mishima does teach discarding the measurement results from the database based on the criteria at (Mishima:[0208], as recording measurement results to the database and the ability to record, delete, modify, and acquire measurement results in the database.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Ossig and Liu system of tracking data acquired by measurement device with the Mishima process of deleting acquired measurement results from the database in order to provide tracking of the data measurement device which include the measurement results of the processing. One would have been motivated to make this modification as Ossig processes the measurement data, and returns measurement results. As such, implementing  the Mishima process of deleting measurement result data would be  improve storage capacity and processing.

Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not fully persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the unique reference included in the metadata associated with the raw measurement data and the measurement results are created based on the raw data and/or the results) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues Liu does not teach the references being unique references. Specifically, Applicant argues prior art of record does not teach newly amended claim limitation wherein the metadata associated with each measurement result of the successive processing steps is provided with a new unique reference as well as a reference to the new unique reference of the measurement result from the preceding processing step. Examiner respectfully disagrees, the Examiner finds Ossig teaches system for measurement data management. Ossig teaches raw measurement data,  successive processing steps on the raw measurement data along a process chain in order to generate measurement results ,associating metadata with the raw measurement data ,measurement results and as argued Ossig teaches 
wherein the metadata associated with each measurement result of the successive processing steps is provided with (Ossig: [0080], as See Figure 5, the example blocks 502 include a data reference field 505 that includes a pointer to a location of a data file created by the processing performed by the step in the workflow and described in the transactions field 504.  The data hash field 503 includes a hash value associated with the contents of the data file to provide a link to the contents of the data file(s). Ossig:  [0081] The block timestamp field 506 reflects the time that the block 502 was created.  The previous block hash field 507 is the hash of the contents of the previous block.  For example, the previous block hash field 507 of block 1 502b contains the hash of the contents of block 0 502a (i.e., block hash 510 in block 0 502a).  The previous block signature field 509 stores the digital signature of the previous block.  For example, the previous block signature field 507 of block 1 502b contains the digital signature field 508 of block 0 502a. ). Ossig does not explicitly teach new unique references. Liu does teach new unique reference at (Liu: [0016], as measurement processing system assigns or generates a character string or value, which uniquely represents the set of metadata associated with the measurement. The character string can be a numerical value, a character string or a representation of that uniquely identifies the set or a combination of metadata to which it is associated). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Ossig system of tracking data acquired by a coordinate measurement device through a workflow by utilizing the Liu concept to assigns or generates a character string or value, which uniquely represents the set of metadata associated with the measurement to process data through a workflow. One would have been motivated to make this modification as Ossig describes at [0046] providing a traceable record from the time the data is captured /acquired, covering all steps in the data processing work flow including the use of meta-data and at [0071], as the data structure provides a transaction description.  As such, a new unique reference would provide for uniquely representing metadata associated with the measurement. See above for the full rejection of independent claim.
Rejection is maintained.

Regarding dependent claim 21, Applicant states Mishima merely relates to a fraction of the present invention and fails to provide any hint regarding the newly present features of amended claim 1 and because each of the dependent claims includes each of the recitations of a respective independent base claim, Applicant further submits that the dependent claims are patentably distinct from the cited references, taken alone or in combination, for at least those reasons as discussed above. Examiner has considered Applicant’s arguments and the rejection of claim 21 is maintained. See above regarding the independent base claim.
Rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday 8am-4:00pm,T,TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.F. R/Examiner, Art Unit 2167                                                                                                                                                                                                        July 1, 2022
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167